Citation Nr: 1812810	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-04 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to an in-service injury, event, or disease.

2.  The evidence is in equipoise as to whether the Veteran's tinnitus was incurred during service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.          §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Any error in VA's duties to provide notice or assistance in this case is harmless, given the fully favorable determination for the claims on appeal.

Legal Standards and Analysis

The Veteran asserts he has bilateral hearing loss and tinnitus as a result of in-service exposure to hazardous noise, including due to his work as a signalman on the USS Gearing. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.       § 1110, 1131; 38 C.F.R. § 3.303(a).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss and tinnitus, as organic diseases of the nervous system, are subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, the VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.        § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Puretone threshold levels on March 2012 VA examination reflected bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has provided competent and credible statements regarding currently experiencing ringing in his ears.  Specifically, on March 2012 VA examination he reported experiencing constant ringing in both ears.  Therefore, the Board finds he has a current disability of tinnitus.

Therefore, the question for the Board is whether the Veteran's bilateral hearing loss or tinnitus either began during active service, or is etiologically related to an in-service disease or injury.
The Board finds that competent, credible, and probative evidence establishes that that Veteran's bilateral hearing loss and tinnitus are etiologically related to the Veteran's active service.  

On the October 2011 Application for Disability Compensation and Benefits, the Veteran indicated he has had bilateral hearing loss and tinnitus since service.  The Veteran's service personnel records indicate that his military occupational specialty (MOS) was as a signalman, which he has asserted caused him to work near the 5 inch guns on the USS Gearing during his naval service, without hearing protection.  

The Board finds that the Veteran experienced an in-service injury, exposure to hazardous noise; namely, being near and exposed to the operation of 5 inch guns onboard the USS Gearing without hearing protection.  The Board finds the Veteran's reports of exposure to hazardous noise due to his MOS, and exposure to the firing of large guns, to be competent and credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  The Veteran's DD Form 214 reflects that he served during the Vietnam war era and that he served on the USS Gearing (DD-710).  VA's Duty Military Occupational Specialty (MOS) Noise Exposure Listing reflects that the MOS of signalman has a moderate probability of noise exposure.  M21-1MR, III.iv.4.B.4.e.  Therefore, the Board finds the Veteran's description of in-service noise exposure is consistent with the known circumstances of his military service.

The Veteran has asserted that he has had continuous symptoms of bilateral hearing loss and tinnitus since service.  The Board finds the Veteran competent and credible with regard to his claim of experiencing symptoms of bilateral hearing loss and tinnitus in service and continuity of symptoms since service.  There is evidence the Veteran had noise exposure in service.  His assertion that the bilateral hearing loss and tinnitus began during service is consistent with the circumstances of service.  

At a March 2012 VA examination, the examiner declined to provide an opinion on the etiology of the Veteran's hearing loss or tinnitus based on the fact that it was markedly worse in the left ear.  The March 2012 VA examiner referred the Veteran to an otolaryngologist for an opinion, as they would be in a better position to rule out retrocochlear dysfunction due to the noted more marked hearing loss in the Veteran's left ear.  In an August 2012 opinion, the examiner evaluating the Veteran after referral, Dr. J.C., opined that he could not answer whether or not the Veteran's hearing loss is related to in-service acoustic trauma as there is no documentation of hearing loss before 10-12 years prior to the examination and STRs did not include a hearing test on entrance to service and upon separation, a whisper voice test was performed.  The August 2012 VA examiner also declined to provide an etiology opinion on the grounds that there were few medical records and that the marked difference between the Veteran's right and left ear hearing loss was unexplainable.  

In the October 2013 Notice of Disagreement, the Veteran asserted that he did not tell the August 2012 VA examiner that he has only had hearing loss for 10-12 years but instead, that it had gotten noticeably worse over the last 10-12 years.  Further, the Veteran asserted that he has experienced constant noise in his ears (tinnitus), starting back when he was in the military and continuing to the present day.  

The Veteran underwent a private audiological examination in June 2017.  Upon physical examination, the Veteran reported that he often guarded submarines and worked closely with ASROC missile launchers during service.  The Veteran denied any recreational or occupational noise exposure following his separation from service.  The Veteran also denied a history of middle ear infections, surgeries, or family history of hearing loss.  The private examiner found that the Veteran's hearing loss and tinnitus were more likely than not due to the Veteran's in-service acoustic trauma based on his MOS and duty station on-board the USS Gearing, without the use of hearing protection.  She continued, noting that medical literature indicates that noise exposure without hearing protection can cause or contribute to noise-induced hearing loss and tinnitus in individuals.  

As the March 2012 and August 2012 VA examiners both failed to consider the Veteran's competent and credible lay statements regarding acoustic trauma in service, allegations of continuity of symptomatology, and declined to provide an opinion on the etiology of the Veteran's bilateral hearing loss and tinnitus, the Board finds these opinions have little probative value as to the question of a nexus between the Veteran's current disabilities and his in-service noise exposure.  

The Board finds the June 2017 private audiological examination to be the most persuasive medical evidence of record.  The private examiner considered the medical evidence of record, the Veteran's military record, and the Veteran's lay statements regarding the onset of symptoms of hearing loss and tinnitus and found the Veteran's bilateral hearing loss and tinnitus is more likely than not related to his military service.  Therefore, the Board places the greatest weight on the June 2017 private audiology nexus opinion.  

In sum, the Veteran has been diagnosed with bilateral hearing loss and tinnitus, and was exposed to hazardous noise in service.  The persuasive medical evidence of record supports a finding that the Veteran's bilateral hearing loss and tinnitus is related to his in-service noise exposure.  Further, the Board finds the Veteran's statements that he has been experiencing hearing loss and tinnitus since his discharge from service to be competent and credible.  Therefore, they have significant probative value.  As such, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


